Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2. 		Claims 1 and 6-8 have been amended to the current set of Claims filed on 07/06/2022.
3.		Applicant’s Claim Objections arguments regarding Claims 1 and 7-8, see Page 7 of 8 filed 07/06/2022, have been fully considered and are found to be persuasive.  
Therefore, the Claim Objections for Claims 1 and 7-8 are withdrawn. 
4.		Applicant’s 35 U.S.C. § 112 (b) rejections arguments regarding Claim 6 see Page 7 of 8 filed 07/06/2022, have been fully considered and are found to be persuasive.  
Therefore, the 35 U.S.C. § 112 (b) rejections for Claim 6 is withdrawn. 
5.		Claims 1-8 are allowed as indicated in the reasons of allowance and in response to the current set of claims filed on 07/06/2022.

Reasons for Allowance
6.		The following is an Examiner’s statement of reasons for allowance:
		Applicant has addressed the minor claim objections informalities to Claims 1 and 7-8 and corrected the lack of antecedent basis in Dependent Claim 6 regarding “updated time granularity on a display” to “updated time scale on a display”.

7.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853. The examiner can normally be reached on Monday-Friday 9:00 AM – 6:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DERICK J HOLZMACHER/               Patent Examiner, Art Unit 3623                                                                                                                                                                                         

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683